
	

115 S3632 IS: Section 331 Obligation Clarification Act
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3632
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2018
			Mr. Menendez (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To provide that the special service obligations of a licensee under section 331(a) of the
			 Communications Act of 1934 shall continue to apply even if the licensee
			 changes from a very high frequency station to an ultra high frequency
			 station.
	
	
 1.Short titleThis Act may be cited as the Section 331 Obligation Clarification Act. 2.Special service obligations of certain licensees of ultra high frequency stationsSection 331(a) of the Communications Act of 1934 (47 U.S.C. 331(a)) is amended—
 (1)by striking It shall be and inserting the following:  (1)In generalIt shall be;
 (2)by striking In any case and inserting the following:  (2)Reallocation to certain communitiesIn any case; and
 (3)by adding at the end the following:  (3)Effect of change to ultra high frequency stationIf a licensee that holds a license issued under paragraph (2) changes from a very high frequency commercial television broadcast station to an ultra high frequency commercial television broadcast station—
 (A)the change shall not affect any special service obligations imposed on the licensee as a result of the licensee obtaining the license under paragraph (2), without regard to whether the Commission imposed the obligations—
 (i)by rule or order; or (ii)as part of the grant or renewal of the license; and
 (B)the Commission may not directly or indirectly reduce or eliminate the special service obligations described in subparagraph (A) because of the change..
			
